Citation Nr: 0111925	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (claimed as fallen arches).

2.  Entitlement to service connection for a left foot injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
March 1956, from November 1959 to November 1962 and from 
August 1965 to August 1969.

The current appeal arose from a September 1994 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
denied entitlement to service connection for bilateral pes 
planus (claimed as fallen arches) and a left foot injury.  

In March 2001 the provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
a transcript of which have been associated with the claims 
file.

Additional evidence has been submitted directly to the Board 
and the veteran, in correspondence dated in March 2001, 
waived initial review of the additional information by the 
RO.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  

2.  Bilateral pes planus clearly and unmistakably pre-existed 
active service and there is no competent medical evidence of 
an increase in severity of the preservice disorder during 
service.

4.  A chronic acquired left foot disorder was not shown in 
active service.

5.  Clinical evidence of a chronic acquired left foot 
disorder was initially shown many years following service, 
and there is no competent medical evidence linking such 
disorder to service.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus (claimed as fallen 
arches) was not aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 1137, 1153 (West 1991) VCAA of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107);  
38 C.F.R. § 3.304, 3.306 (2000).  

2.  A left foot injury was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on pre-induction 
examination in March 1954 the veteran had second-degree pes 
planus that was not disabling.  Second-degree pes planus was 
similarly noted on examination for separation in March 1956.  
There were no other foot abnormalities noted at the time of 
these examinations.


The medical examination reports for enlistment in September 
1959 and August 1965, and the separation examination report 
in September 1962 reveal no abnormalities of the veteran's 
feet.  In fact, at the time of these examinations, he 
reported he had no foot trouble.  

In June 1969 the veteran was treated for an abrasion to the 
left foot.  However, in July 1969, on examination for 
separation, clinical evaluation of his feet showed normal 
findings.  In addition, he reported he had no foot trouble.

Post-service VA Medical Center (MC) records show that in 
October 1987 the veteran was referred to podiatry with 
complaints of chronic bilateral foot pain.  There was no 
diagnosis rendered at that time.  In August 1992 he was 
diagnosed with foot pain.  In December 1992 it was reported 
that the veteran had chronic pain at the ball of both feet.  
It was noted that there was no trauma.  The diagnosis was 
capsulitis.

In January 1995 the RO received a statement from the 
veteran's brother-in-law who stated that many times he 
witnessed the veteran's agonizing back and feet problems.  On 
the same date, a statement was received in the RO from the 
veteran's sister who stated she has known the veteran to 
pertinently have feet problems since his discharge from the 
service.  She further stated that it had been necessary for 
him to take pain medication daily.

The veteran testified at his personal hearing in January 
1995.  He stated that the problems with his feet affects his 
work as a security officer.  Further, he stated that after 
making his 30-minute rounds, he takes off his shoes to 
massage his feet.  He also stated that he wore arch supports 
in his shoes.  Hearing Transcript (Tr.), p. 7.  He reported 
that he had worked less than 40 hours a week because of his 
feet and arthritis.  Tr., p. 8.

A March 1995 VA examination report shows the veteran related 
that in service he injured his left foot on an eversion 
accident when a wheel of a vehicle went over the lateral side 
of his left foot, pushing it into a valgus.  


The veteran also sprained his right ankle at that time and 
needed crutches for a period of about three weeks.  He 
reported that he still had sore feet mostly in the metatarsal 
area.  X-rays of the feet were essentially negative with no 
evidence of old fracture or trauma.  The diagnosis was 
bilateral metatarsalgia.

A March 1998 VA examination report shows the veteran related 
that he had injured his left foot while in service.  He was 
diagnosed with bilateral metatarsalgia.  The examiner 
commented that he did not believe there was any connection 
between the veteran's spine disease and the conditions in his 
feet. 

A private physician treated the veteran in August 2000 upon 
complaints of general arthralgia and discomfort, especially 
after prolonged weight-bearing involving both feet, 
particularly the left foot.  The diagnosis was peroneal 
spastic flatfoot with possible post Reiter syndrome, possibly 
aggravated by trauma to the left ankle.

At his video conference hearing in March 2001, the veteran 
testified that he thought he had flat feet in the service 
from wearing boots, but he never went to the doctor.  He 
learned he had fallen arches or flat feet sometime in the 
early 1970's and thereafter, he wore Dr. Scholl's foot pads.  
He believed his pes planus started in service.  

The veteran testified that he was never made aware that he 
had fallen arches when he was examined for enlistment.  Tr., 
pp. 3, 12.  During service, he was having difficulty with his 
feet, they were painful, swollen and red every day.  He never 
had pain in his feet prior to service, and training while in 
service caused his arches to fall.  He stated further that 
when he got out of the service his feet worsened.  Tr., pp. 
5, 12.  He stated that he sought treatment for his feet in 
the early seventies.  Tr., p. 6.  He reported that in 1969 he 
slipped while pushing a car and injured his left foot.  

Criteria
Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  



As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  


In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000).

In a previous case, the U.S, Court of Appeals for Veterans 
Claims (Court) emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing, rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2000); ). Green v. Derwinski, 1 Vet. App. 320, 322-
23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the preservice disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.


Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis

Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the rating decision and the Statements 
of the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO specifically noted the 
requirements for prevailing on a claim for service 
connection.  See Hickson, supra.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  In this regard, the 
veteran was afforded VA examinations in May 1995 and March 
1998.  He proffered testimony at a personal hearing in 
January 1995, and at a video conference hearing in March 
2001.  Moreover, the service medical records are on file.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication of his claims by the RO 
under the new law would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Bilateral Pes Planus

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In the veteran's case at hand, the service medical records 
show that the veteran was diagnosed with second-degree pes 
planus at the time he was inducted into military service.  
Accordingly, the presumption of soundness at induction is 
clearly rebutted as a pre-existing condition was shown at 
service induction.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.




The question becomes whether the pre-existing disorder was 
aggravated in service.  Upon review of the evidence of 
record, the Board concludes that the evidentiary record does 
not show that the veteran's pre-existing second degree 
bilateral pes planus was aggravated by service beyond the 
natural progression of the disease.  Although second degree 
bilateral pes planus was reported at induction, the service 
medical records themselves are negative for any treatment 
much less complaints of symptomatology associated with 
bilateral pes planus on the basis of competent medical 
authority.

In fact, after a review of the record, the Board notes that 
there were no complaints of bilateral foot symptomatology 
until many years following the veteran's separation from his 
last period of active service.  A VA examiner who reviewed 
his claims file discounted any association between the second 
degree bilateral pes planus noted at induction many years 
before, and recently diagnosed bilateral foot symptomatology.  
The post service evidentiary record does not suggest 
inservice aggravation of second degree pes planus reported on 
induction.

As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  However, where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record, aggravation may not be conceded.  Id.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the 
presumption of aggravation created by 38 C.F.R. § 3.306 
applies only if there is an increase in severity during 
service).

The veteran has asserted that his claimed bilateral pes 
planus condition was incurred in service.  A preponderance of 
the evidence does not support his assertion.  

Other than the indication on the pre-induction examination 
report that he had second degree pes planus prior to entering 
service, the record is devoid of any medical records 
containing complaints, treatment or diagnosis or other 
findings related to a pes planus condition.  The Board finds 
that bilateral pes planus as claimed by the veteran did not 
have its origin during active military service.  See Hickson, 
supra at 253.

The veteran testified that he first learned he had fallen 
arches in the 1970's.  However, the first-post service 
objective medical record that provides a diagnosis related to 
pes planus is the September 2000 private medical report, 
indicating the veteran was seen in August 2000 and diagnosed 
with peroneal spastic flatfoot with possible post Reiter 
syndrome.   

The Board recognizes that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The only proviso, however, is that there be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and post-service 
symptomatology, unless such a relationship is one to which a 
lay person's observation is competent.

In this case, no competence medical evidence has been 
received showing treatment during the interim between service 
and the September 2000 diagnosis associated with a pes planus 
condition.  Thus, continuity of symptomatology is not 
demonstrated and the medical evidence of record may not be 
reasonably construed to find that the veteran had any 
continuing symptoms during service, which could be causally 
related to his claimed pes planus condition.   See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West,  13 Vet. 
App. 60 (1999); Savage, supra.  The Board recognizes that the 
veteran reported receiving medical treatment after service.  
However, he has not identified any treating physicians, 
during that time, with any specificity.  

Lay persons may provide evidence on the occurrence of 
observable symptoms during and following service to support a 
claim of entitlement for compensation benefits.  In this 
case, the veteran has asserted his personal opinion that his 
claimed bilateral pes planus condition is related to service.  
However, there is no evidence that he is a medical 
professional.  Therefore, he lacks the expertise to render a 
medical opinion with respect to providing a diagnosis and/or 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The same 
applies with respect to the statements from his brother-in-
law and sister.  As such, these lay statements are 
insufficient to establish a relationship between the 
veteran's claimed disorder and service.  Id.  

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's claimed bilateral pes planus condition 
is related to service on any basis.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991). 

Left Foot Injury.

The Board has carefully reviewed the record and is of the 
opinion, in this instance, that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a left foot injury.

While in service the veteran received treatment for an 
abrasion to the left foot.  He contends that his left foot 
was injured when the wheels of a vehicle went over it.  There 
is no record of an-service treatment report for a left foot 
injury.  In fact, his discharge examination showed no 
residuals of a left foot injury.  

He is currently diagnosed with bilateral metatarsalgia.  
There is no objective medical evidence of record that 
establishes a relationship between the veteran's left foot 
abrasion in service and his current foot condition.  See 
Hickson, supra.  Absent competent medical evidence that the 
veteran's current claimed left foot injury was incurred in 
active military service, service connection must be denied.

Further, the record does not reflect any treatment for a 
chronic left foot injury within the year following discharge 
from service.  Post service medical records in October 1987 
revealed the veteran had complaints of chronic bilateral foot 
pain.  There was no diagnosis rendered.  In August 1992 he 
was diagnosed with foot pain.  

There have been no clinical data received, showing treatment 
during the interim between service and treatment in 1992.  
Thus the earliest medical evidence of treatment for the 
veteran's claimed foot condition is approximately 23 years 
after his discharge from service.  Consequently, there is no 
demonstration of continuity of symptomatology and the medical 
evidence of record may not be reasonably construed to find 
that the veteran had any continuing symptoms during service 
which could be related to his current claimed left foot 
condition.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West,  13 Vet. App. 60 (1999); Savage, supra. 

The veteran has asserted that his claimed left foot condition 
is related to service.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  See Espiritu, supra.

As noted earlier, neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's claimed left foot 
condition is related to a disease or injury incurred during 
service.  Colvin, supra. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral pes planus (claimed as 
fallen arches) and a left foot injury.  

The Board views its foregoing discussions as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for bilateral pes planus 
(claimed as fallen arches) is denied.

Entitlement to service connection for a left foot injury is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

